EXHIBIT 10.1

 



Agreement

 

This Agreement, this "Agreement", is entered into effective as of November 30,
2015, the "Effective Date", by and among Live Ventures Incorporated, a Nevada
corporation, "Live", Isaac Capital Group, "ICG", Marquis Affiliated Holdings
LLC, a Delaware limited liability company, "Purchaser", Marquis Industries,
Inc., a Georgia corporation, the "Company", all of the Company's former
stockholders, Timothy A. Bailey, a Georgia resident, "Bailey", Larry Heckman, a
Georgia resident, "Heckman", David Stokes, a Georgia resident, "Stokes", and
Mark Rowland, a Georgia resident, "Rowland", with Bailey, Heckman, Stokes, and
Rowland, individually and interchangeably, a "Former Stockholder", and, in the
aggregate, the "Former Stockholders", and their respective heirs, successors,
and permitted assigns.

 

Witnesseth:

 

Whereas, Live, Purchaser, the Company and the Former Stockholders entered into a
Stock Purchase Agreement dated July 6, 2015, the "SPA", pursuant to which
Purchaser purchased from the Former Stockholders all of the issued and
outstanding shares of capital stock of the Company on the terms set forth in the
SPA;

 

Whereas, Purchaser and the Former Stockholders desire to agree upon a binding
and conclusive determination of (i) the post-Closing purchase price adjustment
payable under the SPA and (ii) any Cash distributable pursuant to the SPA;

 

Whereas, ICG and the Former Stockholders entered into an Operating Agreement for
Isaac Capital Fund I, LLC, a Georgia limited liability company, "ICF", dated
July 6, 2015, the "ICF Operating Agreement";

 

Whereas, ICG and the Former Stockholders desire to set forth their agreements
regarding certain additional Capital Contributions to be made to ICF by the
Former Stockholders and certain amendments to ICE Operating Agreement;

 

Whereas, the Former Stockholders and Live are parties to that certain Operating
Agreement of Purchaser, dated effective as of July 6, 2015, the "Purchaser
Operating Agreement";

 



 1 

 

 



Whereas, the Former Stockholders collectively own a 20% Percentage Interest in
Purchaser, with the respective individual Percentage Interests of the Former
Stockholders shown on Schedule A hereto, and Live owns an 80% Percentage
Interest in Purchaser (as the term "Percentage Interest" is defined in the
Purchaser Operating Agreement); and

 

Whereas, on the terms set forth in this Agreement, the Former Stockholders
desire to sell, assign, transfer, and deliver to Live, and Live desires to
purchase from the Former Stockholders, all of the Member Interests (as defined
in the Purchaser Operating Agreement) of the Former Stockholders.

 

Now, therefore, in consideration of the aforementioned premises and other good
and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties have agreed and by the presents do agree as follows:

 

1. Capitalized Terms under the SPA.

 

Live, Purchaser, the Company and the Former Stockholders hereby agree that all
capitalized terms used but not defined in this Agreement shall have the
respective meanings ascribed to those capitalized terms in the SPA unless those
terms refer to capitalized terms in the Purchaser Operating Agreement or the ICF
Operating Agreement.

 

2. Post-Closing Purchase Price Adjustment under the SPA.

 

Live, Purchaser, the Company and the Former Stockholders hereby agree that the
amount of the post-Closing purchase price adjustment owed by Purchaser to the
Former Stockholders, in full and final satisfaction of all purchase price
adjustments contemplated by Section 2.05 of the SPA, is $310,661, which shall be
paid by Purchaser to the Former Stockholders by an increase of $310,661 in the
principal indebtedness due under the Note (as defined in the ICF Operating
Agreement), the "ICF Note". ICG and the Former Stockholders hereby agree that
each of the Former Stockholders shall be deemed to have made an additional
Capital Contribution (as defined in the ICF Operating Agreement) to ICF on the
Effective Date in an amount equal to such Former Stockholder's proportionate
share, based upon each such Former Stockholder's Member Interest (as defined in
the ICF Operating Agreement), of $310,661 and the respective Capital Accounts
(as defined in the ICF Operating Agreement) of the Former Stockholders will be
increased in corresponding amounts.

 



 2 

 

 



3. Waiver.

 

The Former Stockholders hereby waive any and all claims that such party had, has
or may ever have pursuant to Section 2.05 or Section 3.01 of the SPA, excluding
any claim arising under this Agreement.

 

4. Payment of Cash, Prepayment of the ICF Note.

 

Subject to obtaining the consent of Bank of America, the Company shall pay Cash
in the amount of $846,247 to ICE as a prepayment of the ICF Note on or around
the Effective Date.

 

5. Distribution to the Former Stockholders.

 

Subject to obtaining the consent of Bank of America, ICE shall distribute
$846,247 to the Former Stockholders, proportionately based upon their respective
Member Interests (as defined in the ICF Operating Agreement), by wire transfer
on or around the Effective Date pursuant to wire transfer instructions as set
forth in Exhibit A.

 

6. Purchase of the Former Stockholders' Equity Interests in Purchaser.

 

For the Purchase Price specified below in this Section 6, effective as of the
Effective Date, each of the Former Stockholders hereby sells, assigns,
transfers, and delivers to Live all of such Former Stockholder's right, title
and interest in and to his entire Member Interest, in the Percentage Interest
set forth opposite such Former Stockholder's name on Schedule A attached hereto,
free and clear of all Encumbrances (as defined below), and Live hereby accepts
such sale, assignment and transfer of such Member Interests (the "Purchase
Transaction"). The terms "Member Interest" and "Percentage Interest" as used in
this Section 6 shall have the meanings ascribed to them in the Purchaser
Operating Agreement.

 



 3 

 

 



In consideration for the sale of all of the Member Interests of the Former
Stockholders (collectively, the "Purchased Interests"), Live shall pay to the
Former Stockholders, proportionately in accordance with their respective
Percentage Interests shown on Schedule A attached hereto, an aggregate purchase
price equal to $2,000,000 (the "Purchase Price"), payable as follows: (i)
$1,500,000 shall be paid on or around the Effective Date by wire transfer of
immediately available funds pursuant to the wire transfer instructions set forth
in Exhibit B and (ii) $500,000 shall be paid pursuant to a promissory note by
Live in favor of the Former Stockholders, in the form attached as Exhibit C, the
"Live Note", the receipt and sufficiency of which are hereby acknowledged.

 

To secure the Live Note, Live has executed and delivered to the Former
Stockholders an Equity Interests Pledge Agreement , in the form attached as
Exhibit D, with the endorsed in blank equity certificate representing all of the
Purchased Interests, the receipt and sufficiency of which are hereby
acknowledged.

 

Each Former Stockholder hereby represents and warrants to Live that: (i) such
Former Stockholder is the owner of record and sole beneficial owner of his
entire Member Interest in the Percentage Interest shown on Schedule A attached
hereto; (ii) such Former Stockholder owns such Member Interest free and clear of
all liens, security interests, encumbrances, pledges, charges, claims, and
restrictions on transfer (except restrictions on transfer as set forth in the
Operating Agreement) of any nature whatsoever ("Encumbrances"); (iii) such
Member Interest represents 100% of the Member Interest in the Company owned
beneficially and of record by such Former Stockholder; (iv) except as may be set
forth in the Purchaser Operating Agreement, there are no voting trusts, member
agreements, proxies, or other agreements or understandings in effect with
respect to the voting or transfer of such Member Interest to which such Former
Stockholder is a party or bound; (v) such Former Stockholder has not granted any
rights or other interests in or to such Member Interest to any person or entity
whatsoever; (vi) such Former Stockholder has full capacity to execute and
deliver this Agreement and to consummate the Purchase Transaction; (vii) this
Agreement has been duly and validly executed and delivered by such Former
Stockholder and constitutes a valid and binding obligation of him, enforceable
against him in accordance with its terms;

 



 4 

 

 



(viii) no filing with, and no permit, authorization, consent, or approval of,
any governmental authority or any other person or entity is required to be made
or obtained by such Former Stockholder for the execution and delivery of this
Agreement or the consummation of the Purchase Transaction; (ix) neither the
execution and delivery of this Agreement by such Former Stockholder nor the
consummation by him of the Purchase Transaction nor compliance by him with any
of the provisions hereof will result in a violation or breach of, or constitute
(with or without due notice or lapse of time or both) a default or give rise to
any right of termination, cancellation, or acceleration under, any indenture,
license, contract, agreement, or other instrument or obligation to which he is a
party or by which he or any of his properties or assets may be bound, or violate
any order, writ, injunction, decree, statute, rule, or regulation applicable to
him or to any of his properties or assets; and (x) such Former Stockholder has
obtained the advice of independent counsel and tax advisors of his choice in
connection with this Agreement and the Purchase Transaction or has knowingly
elected not to receive such counsel or advice.

 

Effective as of the Effective Date, other than in respect of any Claim (as
defined below) arising out of or under this Agreement, each Former Stockholder,
on behalf of himself and his executors, administrators, beneficiaries, personal
representatives, heirs, successors, and assigns, hereby releases absolutely and
forever, and irrevocably discharges, Purchaser, Live, and their respective
officers, members, stockholders, representatives, successors, and assigns
(collectively, the "Purchaser/Live Released Parties"), of and from any and all
proceedings, claims, disputes, suits, disagreements, demands, damages, losses,
accounts, debts, liabilities, judgments, agreements, covenants, contracts,
controversies, obligations, liens, actions and causes of action, and claims for
relief of every kind and nature whatsoever, whether at law or in equity, whether
now known or unknown (the "Claims"), that such Former Stockholder had, now has,
or hereafter may have, against any of the Purchaser/Live Released Parties
arising out of or under the Purchaser Operating Agreement in respect of any act,
omission, circumstance, or event that occurred on or prior to the Effective
Date.

 



 5 

 

 



7. Amendment to ICF Operating Agreement.

 

Effective as of the Effective Date, ICG and the Former Stockholders have
executed the first amendment to the ICF Operating Agreement in the form attached
as Exhibit E.

 

8. Amendment to Purchaser Operating Agreement.

 

Effective as of the Effective Date, Live and the Former Stockholders have
executed the first amendment to the Purchaser Operating Agreement in the form
attached as Exhibit F.

 

9. Counterparts and Signatures.

 

This Agreement may be executed in counterparts, each of which shall for all
purposes be deemed an original, and all of such counterparts shall together
constitute one and the same agreement. This Agreement may be executed via
signatures exchanged by facsimile or pdf, which signatures shall be as valid as
an original.

 

10. Expenses.

 

All the expenses of the parties incurred in connection with this Agreement shall
be borne by the Company.

 

11. Ratification of the Stock Purchase Agreement.

 

Live, Purchaser, the Company and the Former Stockholders hereby ratify the
provisions of the SPA, as herein amended or finally determined.

 

 



 6 

 



 

12. Entire Agreement.

 

This Agreement, with the Exhibits hereto, the SPA, the ICF Operating Agreement
as amended and the Purchaser Operating Agreement as amended are the entire
agreements among the parties hereto with the respect to the subject matter
hereof and thereof and no representations or promises not

 

Witness our hands and seals at the date set forth above:

 



  Live:       Live Ventures Incorporated       By: /s/ Jon Isaac   Jon Isaac,
President and Chief Executive Officer   [Corporate Seal]       Purchaser:      
Marquis Affiliated Holdings LLC       By: /s/ Jon Issac   Jon Isaac, President
and Chief Executive Officer   [Company Seal]       ICG:       Isaac Capital
Group       By: /s/ Jon Issac   Jon Isaac,   [Corporate Seal]     The Company:  
    Marquis Industries, Inc.       By: /s/ Timothy A. Bailey   Timothy A Bailey,
President



 



 7 

 

 

 



  Former Stockholders:       /s/ Timothy A. Bailey (L.S.)   Timothy A. Bailey  
    /s/ Larry Heckman (L.S.)   Larry Heckman       /s/ David Stokes (L.S.)  
David Stokes       /s/ Mark Rowland (L.S.)   Mark Rowland

 

 



 8 

 

 

 

 



Exhibit A

 

Wire Instructions for Cash Distribution

 

(attached)

 

 

 



   

 

 



Exhibit A to the Master Agreement

 

 

 

Timothy A. Bailey       Capital Contribution ($310,661 X 56.4875%): $175,484.63
               Wire amount for partial redemption of Interest:   ($846,247 X
56.4875%): $478,023.77                Wiring Instructions:       Name of
Account: Rhonda Bailey and Timothy A. Bailey Receiving Bank: Synovus
Bank/Columbus Bank and Trust Address: 1148 Broadway, Columbus, GA 31901 Bank ABA
No.: 061100606 Beneficiary Bank Cohutta Bank Routing No.: 061107201 Account No.:
1004270607 Name of Account: Rhonda Bailey and Timothy A. Bailey



 



 

 

 

Larry Heckman       Capital Contribution ($310,661 X 24.4207%): $
75,865.59               Wire amount for partial redemption of Interest:      
($846,247 X 24.4207%): $206,659.44               Wiring Instructions:       Name
of Account: Larry and Kay Heckman Bank Name: FSG Bank NA Address: 531 Broad
Street Chattanooga, TN 37402 For Credit: Larry and Kay Heckman Bank ABA No.:
061308592 Bank Account No.: 1000066736 Bank Contact Person: Heather A. Dixon  
(706) 428-2518

 



   

 

 

 



David Lee Stokes       Capital Contribution ($310,661 X 13.1791%): $
40,942.32               Wire amount for partial redemption of Interest:      
($846,247 X 13.1791%): $111,527.74               Wiring Instruction:       Name
of Account: David Lee Stokes and Janice Lynn Stokes Bank Name: Wells Fargo Bank
Address: 315 Wall Street   Calhoun, GA 30701 ABA No.: 121000248 Account No.:
6949200544 Bank Contact: Darlene Jones   (706) 625-6704

 



 

 

 



Mark Rowland       Capital Contribution ($310,661 X 5.9127%): $
18,368.46               Wire amount for partial redemption of Interest:      
($846,247 X 5.9127%): $ 50,036.05               Wiring Instructions:       Name
of Account: Mark and Melissa Rowland Beneficiary Bank: Wells Fargo Bank, N.A.
Bank Address: 420 Montgomery   San Francisco, CA 94104 ABA No.:  121000248  
Account No.: 1100110327514 Contact at Bank: Ken Kincaid   706-275-8209

 



  

 

 



Exhibit B

 

Wire Instructions for Closing Payment

 

(attached)

 

 

 



   

 

 



Exhibit B to Master Agreement



 

Timothy A. Bailey, Selling Stockholder     Wire amount: $847,312.50 (56.4875% X
$1,500,000)     Wiring Instructions:       Name of Account: Rhonda Bailey and
Timothy A. Bailey Receiving Bank: Synovus Bank/Columbus Bank and Trust Address:
1148 Broadway, Columbus, GA 31901 Bank ABA No.: 061100606 Beneficiary Bank:
Cohutta Bank Routing No.: 061107201 Account No.: 1004270607 Name of Account:
Rhonda Bailey and Timothy A. Bailey

 

 

 



 

 

Larry Heckman, Selling Stockholder     Wire Amount: $366,310.50 (24.4207% X
$1,500,000)     Wiring Instructions:       Name of Account: Larry and Kay
Heckman Bank Name: FSG Bank NA Address: 531 Broad Street Chattanooga, TN 37402
For Credit: Larry and Kay Heckman Bank ABA No.: 061308592 Bank Account No.:
1000066736 Bank Contact Person: Heather A. Dixon   (706) 428-2518

 

 

 

 



  

 



 



    David Lee Stokes, Selling Stockholder     Wire amount: $197,686.50 (13.1791%
X $1,500,000)     Wiring Instruction:       Name of Account: David Lee Stokes
and Janice Lynn Stokes Bank Name: Wells Fargo Bank Address: 315 Wall Street,
Calhoun, GA 30701 ABA No.: 121000248 Account No.: 6949200544 Bank Contact:
Darlene Jones   (706) 625-6704

 

 

 



 

 

Mark Rowland, Selling Stockholder     Wire Amount: $88,690.50 (5.9127% X
$1,500,000)     Wiring Instructions:       Name of Account: Mark and Melissa
Rowland Beneficiary Bank: Wells Fargo Bank, N.A. Bank Address: 420 Montgomery
San Francisco, CA 94104 ABA No.: 121000248 Account No.: 1100110327514 Contact at
Bank: Ken Kincaid   706-275-8209

 

 



   

 

 



Exhibit C

 

Form of Live Note

 

(attached)

 

 

 

 

 

 

 

   

 

 





Promissory Note

(Fixed Rate of Interest)

 

U.S.$500,000.00 November 30, 2015

 

FOR VALUE RECEIVED, Live Ventures Incorporated, a Nevada corporation
("Obligor"), promises to pay to the order of Timothy A. Bailey, Larry Heckman,
David Stokes, and Mark Rowland, Georgia residents (and hereinafter, together
with any holder hereof, called "Holders"), at 2743 G.I. Maddox Parkway,
Chatsworth, GA 30705 (or at such other place as the Holders may designate in
writing to Obligor) and proportionately in accordance with the percentage
interests set forth hi Schedule I hereto, the principal amount of U.S. Five
Hundred Thousand Dollars ($500,000.00). This Promissory Note (this "Note") is
being delivered pursuant to that certain Agreement, dated as of the date hereof,
by and among Obligor, the Holders, and the other parties named therein, pursuant
to which, among other things, Obligor purchased all of the equity interests held
by Holders in Marquis Affiliated Holdings LLC, with a portion of the purchase
price therefor being paid pursuant to this Note.

 

Obligor shall pay interest (calculated on the basis of a year of three hundred
sixty (360) days and the actual number of days elapsed) on the unpaid balance of
principal hereof from time to time outstanding, from the date hereof until the
principal balance is paid hi full, at a fixed rate of two percent (2.00%).

 

On February 1, 2016, this Note shall mature and Obligor shall pay to Holders,
proportionately in accordance with the percentage interests set forth in
Schedule I hereto and by wire transfer in immediately available funds to
accounts designated by the Holders in writing, the principal and accrued
interest under this Note.

 

This Note may be prepaid at any time

 

Principal and interest on this Note shall be payable and paid in lawful money of
the United States of America.

 

Time is of the essence of this Note and, in case this Note is collected by law
or through an attorney at law, or under advice therefrom, Obligor agrees to pay
all costs of collection, including reasonable out-of-pocket attorneys' fees and
not statutory attorney's fees authorized by O.C. G.A. 13-1-11 if collected by or
through an attorney.

 



 

 1 

 



 



In the event of a default in any payment to the Holders, Holders may declare the
entire balance due under this Note immediately due and payable.

 

This Note is secured by an Equity Interests Pledge Agreement between Obligor and
Holders of even date, and a default in that agreement shall be a default under
this Note.

 

The provisions of this Note shall be construed and interpreted and all rights
and obligations of the parties hereunder determined in accordance with the laws
of the State of Georgia.

 

IN WITNESS WHEREOF, Obligor has caused this Note to be executed, sealed and
delivered in Georgia, as of the day and year first above written.

 

 

  Obligor:       Live Ventures Incorporated       By:__________________   Jon
Isaac, President and Chief Executive Officer   [Corporate Seal]



 

 



 2 

 

 



Schedule I

 



 

Name of Stockholder Percentage Interest Timothy Bailey 56.4875% Larry Heckman
24.4207% David Stokes 13.1791% Mark Rowland 5.9127%

 

 

 



 3 

 

 



Exhibit D

 

Form of Equity Interests Pledge Agreement

 

(attached)

 

 

 

 

 

 



  

 

 



EQUITY INTERESTS PLEDGE AGREEMENT

 

This Equity Interests Pledge Agreement (hereinafter called "Agreement") is made
effective as of November 30, 2015 (the "Effective Date"), by and between Live
Ventures Incorporated, a Nevada corporation, (hereinafter called "Pledgor"), and
Timothy A. Bailey ("Bailey"), Larry Heckman, David Stokes, and Mark Rowland,
Georgia residents (hereinafter, in the aggregate, "Pledgees"), and their
respective heirs, successors and assigns.

 

Witnesseth:

 

Whereas, pursuant to that certain Agreement, dated as of the Effective Date (the
"Master Agreement"), by and among Pledgor, Pledgees, and the other parties named
therein, Pledgor (i) purchased all of the equity interests held by Pledgees in
Marquis Affiliated Holdings LLC and (ii) executed and delivered that certain
Promissory Note, dated as of the Effective Date (the "Note"), to the Pledgees in
the principal amount of Five Hundred Thousand Dollars ($500,000) for payment of
a portion of the purchase price for such equity interests; and

 

Whereas, the parties desire to secure Pledgor's obligations under the Note to
Pledgees pursuant to this Agreement;

 

Now, therefore, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are acknowledged, the parties hereto have agreed and by these presents do
agree as follows:

 

To secure Pledgor's obligations to Pledgees under the Note, Pledgor hereby
grants, and Pledgees hereby receive, a security interest in the equity interests
represented by the certificate identified on Exhibit A attached (the "Equity
Interests"), in proportion to the percentage interests set forth on Schedule I
hereto, and with the execution of this Agreement, Pledgor has delivered the
original equity interest certificate representing the Equity Interests, with a
blank power of endorsement in favor of Pledgees, the receipt and sufficiency of
which are herewith acknowledged, and Pledgees shall hold the certificate
representing the Equity Interests, which shall remain pledged to the Pledgees
until Pledgor's obligations to Pledgees under the Note have been satisfied.

 

Subject to the accuracy of the representations and warranties of the Pledgees
set forth in the Master Agreement, Pledgor represents, wan-ants, and covenants
that its owns the Equity Interests, free and clear of any liens other thanthe
liens set forth in this Agreement, and has not granted, conveyed, transferred or
hypothecated any rights in the Equity Interests to any other person.

 



 1 

 

 



The Pledgees agree that, unless an event of default shall have occurred and be
continuing, the Pledgor may (i) vote and give consents, ratifications and
waivers with respect to the Equity Interests and (ii) receive and retain all
dividends and other distributions with respect to the Equity Interests.

 

Upon the occurrence and during the continuance of any event of default under the
Note, Pledgees shall have all rights inuring to Pledgees under the Uniform
Commercial Code in effect in the State of Georgia.

 

An event of default shall mean a default in the terms under the Note.

 

Expenses of retaking, holding, selling or the like, due to an event of default,
including Pledgees' reasonable out-of-pocket attorneys' fees and not statutory
attorney's fees authorized by O.C.G.A. 13-1-11, if collected by and through an
attorney of law, shall be paid by Pledgor.

 

Pledgor hereby appoints Bailey, as the representative of the Pledgees, as its
attorney-in-fact, and this power, being coupled with an interest, is and shall
be irrevocable while Pledgor's obligations under the Note are outstanding. Upon
the occurrence and during the continuance of any event of default under the
Note, Bailey, as the representative of the Pledgees and as Pledgor's
attorney-in-fact, may, in addition to all of the remedies afforded Pledgees
under this Agreement or the Note, exercise any right of Pledgor in the Equity
Interests.

 

No waiver of any rights or powers of Pledgees or consent by them shall be valid
unless in writing signed by all of the Pledgees. The rights and powers herein
given to Pledgees are in addition to all other rights arising under the Note.

 

Upon the satisfaction of Pledgor's obligations under the Note, Pledgees shall
duly assign, transfer, and deliver the certificate representing the Equity
Interests to the Pledgor in the form received and, if requested by Pledgor,
execute and deliver to Pledgor a proper instrument or instruments acknowledging
the satisfaction of the Note and termination of this Agreement.

 

This Agreement shall be construed in accordance with and governed by the laws of
the State of Georgia.

 



 2 

 

 

This Agreement, the Note, the Master Agreement and the contemporaneous
deliveries described in the Master Agreement are the entire agreement between
the parties with respect to the subject matter hereof and thereof and no
representations not included herein or therein have been made or relied upon by
any party in reaching this Agreement.

 

 

WITNESS our hands and seals the day and year first above written.

 

 





  PLEDGOR:       Live Ventures Incorporated       By:                          
  Jon Isaac, President and Chief Executive Officer   [Corporate Seal]

 





  pPLEDGEES:                                                    (L.S.)   Timothy
A. Bailey                                                    (L.S.)   Larry
Heckman                                                    (L.S.)   David Stokes
                                                   (L.S.)   Mark Rowland

 

 



 3 

 

 



Schedule I

 

Pledgee Percentage Interest Bailey 11.298% HecKMan 4.884% Stokes 2.636% Rowland
1.182%

 

 

 

 

 

 

 



 4 

 

 



Exhibit A

 

Equity Interest Certificate

 

 

Certificate Member Percentage Interest No. 6 Live Ventures Incorporated 20.000%

 

 

 



   

 

 



Exhibit E



 

Amendment to ICF Operating Agreement

 

(attached)

 

 

 

 



   

 

 

 



Amendment to the Operating Agreement of
Isaac Capital Fund 1, LLC

 

This Amendment to the Operating Agreement of Isaac Capital Fund I, LLC, this
"Amendment", is made effective as of November 30, 2015 (the "Effective Date"),
by and among the Isaac Capital Group (the "ICG Member"), Timothy A. Bailey, a
Georgia resident ("Bailey"), Larry Heckman, a Georgia resident ("Heckman"),
David Stokes, a Georgia resident ("Stokes"), and Mark Rowland, a Georgia
resident ("Rowland") (with Bailey, Heckman, Stokes, and Rowland, in the
aggregate, the "Marquis Members"), and Isaac Capital Fund I, LLC, a Georgia
limited liability company (the "Company"), and their respective heirs, successor
and assigns.

 

Witnesseth:

 

Whereas, the parties entered into an Operating Agreement dated July 6, 2015 (the
"Operating Agreement") for the Company;

 

Whereas, Live and the Marquis Members, among other parties, have entered into
that certain Agreement, dated as of the Effective Date (the "Master Agreement"),
pursuant to which they have agreed, among other things, (i) upon a binding and
conclusive determination of a post-closing purchase price adjustment in an
aggregate amount of $310,661 owed by Purchaser (as defined in the Master
Agreement) to the Marquis Members pursuant to the SPA (as defined in the Master
Agreement) and (ii) that such purchase price adjustment amount will be paid by a
principal advance of $310,661 pursuant to the terms of the Note and funded with
additional Capital Contributions by the Marquis Members to the Company in an
aggregate amount of $310,661; and

 

Whereas, the parties desire to amend the Operating Agreement to accomplish their
respective objectives;

 

Now, therefore, in consideration of the aforementioned premises and other good
and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties have agreed and by these presents do agree as follows:

 

1. Capitalized Terms Under the Operating Agreement.

 

 



 1 

 

 



The parties hereby agree that all capitalized terms used in this Amendment shall
have the meanings ascribed to those capitalized terms in the Operating
Agreement.

 

2. Additional Capital Contribution by the Marquis Members.

 

Effective as of the Effective Date, the Marquis Members have made additional
Capital Contributions to the Company in the aggregate amount of $310,661,
allocated among the Marquis Members as set forth in Exhibit A.

 

3. Increase in the Note.

 

Effective as of the Effective Date, the Company has lent an additional $310,661
to the Borrowers pursuant to the terms of the Note.

 

4. Deletion of Section 3.02 (Additional Capital Contributions) of the Operating
Agreement.

 

Section 3.02 of the Operating Agreement is deleted in its entirety.

 

5. Modification of Article 5 of the Operating Agreement.

 

Article 5 of the Operating Agreement is deleted in its entirety. The definitions
of Distributable Cash and Tax Distributions in the Operating Agreement are
deleted in their entirety.

 

A new Article 5 is substituted in its entirety as follows:

 

"5.01 Distributions of Interest on the Restated Note.

 

Quarterly, the Company shall distribute the interest received on the Note to the
Members in proportion to their Percentage Interests.

 

5.02 Distributions of Principal on the Restated Note and Redemption of Marquis
Members' Interests.

 

As payments of principal are received on the Note by the Company, the Company
shall pay those principal payments to the Marquis Members as a partial
redemption of their Interests allocated 2 proportionately among the Marquis
Members according to their respective Percentage Interests until the Interests
of the Marquis Members have been fully redeemed before distributing any
principal payments to the ICG Member."

 

 



 2 

 

 



The parties agree that the prepayment of principal received on or around the
Effective Date in connection with the execution of this Amendment in the amount
of $846,247 shall be distributed to the Marquis Members pursuant to wire
transfer instructions as set forth in Exhibit A.

 

6. Modification of Section 6.01 (Management of the Company) of the Operating
Agreement.

 

Section 6.01 of the Operating Agreement is deleted in its entirety and a new
Section 6.01 is substituted in its entirety as follows:

 

"6.01 Management of the Company. Except for those matters for which the approval
or consent of the Members is expressly required by this Agreement (including
Section 6.02) or by nonwaivable provisions of the Act, the business and affairs
of the Company shall be managed, operated, and controlled by a manager (the
"Manager"). The initial Manager shall be Bailey. Any successor Manager shall be
appointed by a majority of the Marquis Members until they as a group no longer
hold any Interests in the Company. The Manager shall serve without compensation.
The Manager shall have, and is hereby granted, the full and complete power,
authority, and discretion for, on behalf of, and in the name of the Company, to
take such actions as he may in his sole discretion deem necessary or advisable
to carry out the purposes of the Company as set forth in Section 2.06, subject
only to the terms of this Agreement (including Section 6.02) and the Act. Except
as required by the Act or other applicable law, and except as expressly set
forth in this Agreement (including Section 6.02), matters shall not be referred
to the Members or require their vote thereon."

 

7. No Amendment of Operating Agreement without Unanimous Member Approval.

 

No further amendment of the Operating Agreement shall be effective unless
adopted by all the Members.

 



 3 

 

 



8. Controlling Document.

 

In the event that there are inconsistencies between this Amendment and the
Operating Agreement, this Amendment shall control.

 

9. Counterparts and Signatures.

 

This Amendment may be executed in counterparts, each of which shall for all
purposes be deemed an original, and all of such counterparts shall together
constitute one and the same agreement. This Amendment may be executed via
signatures exchanged by facsimile or pdf, which signatures shall be as valid as
originals.

 

10. Expenses.

 

All the expenses of the parties incurred in connection with this Amendment shall
be borne by Marquis Industries, Inc.

 

11. Ratification of Operating Agreement.

 

The parties hereby ratify the provisions of the Operating Agreement as herein
amended.

 

12. Entire Agreement.

 

This Amendment with the Exhibits hereto and the Operating Agreement are the
entire agreement between the parties with respect to the subject matter hereof
and thereof and no representations or promises not included herein or therein
have been made or relied upon by any party to this Agreement.

 



 4 

 



 

IN WITNESS WHEREOF, the undersigned have executed this Amendment effective as of
the Effective Date.

 

 



  Isaac Capital Fund I, LLC       By:______________   Name: Timothy A. Bailey  

Title: Manager
[Company Seal]

 

 

  Isaac Capital Group       By:______________   Name: Jon Isaac   Title:_____  
[Corporate Seal]           Marquis Members:       _______________(L.S.)  
Timothy A. Bailey       _______________(L.S.)   Larry Heckman      
_______________(L.S.)   David Stokes       ________________(L.S.)   Mark Rowland

 



 5 

 

 



Exhibit A

 

Allocations of Additional Capital Contributions and Wire Instructions

 

(attached)

 

 

 

 

 

 

 

 

 

 



   

 

 



Exhibit A to the Amendment to the ICE Operating Agreement

 

 

 

Timothy A. Bailey   Capital Contribution ($310,661 X 56.4875%): $175,484.63
               Wire amount for partial redemption of Interest:   ($846,247 X
56.4875%): $478,023.77                Wiring Instructions:       Name of
Account: Rhonda Bailey and Timothy A. Bailey Receiving Bank: Synovus
Bank/Columbus Bank and Trust Address: 1148 Broadway, Columbus, GA 31901 Bank ABA
No.: 061100606 Beneficiary Bank: Cohutta Bank Routing No.: 061107201 Account
No.: 1004270607 Name of Account: Rhonda Bailey and Timothy A. Bailey

 

 

 

 



 

Larry Heckman       Capital Contribution ($310,661 X 24.4207%): $ 75,865.59
               Wire amount for partial redemption of Interest:       ($846,247 X
24.4207%): $206,659.44               Wiring Instructions:       Name of Account:
Larry and Kay Heckman Bank Name: FSG Bank NA Address: 531 Broad Street  
Chattanooga, TN 37402 For Credit: Larry and Kay Heckman Bank ABA No.: 061308592
Bank Account No.: 1000066736 Bank Contact Person: Heather A. Dixon   (706)
428-2518

 

 



   

 

 



 

 

David Lee Stokes       Capital Contribution ($310,661 X 13.1791%):  $
40,942.32               Wire amount for partial redemption of Interest:      
($846,247 X 13.1791%): $111,527.74               Wiring Instruction:       Name
of Account: David Lee Stokes and Janice Lynn Stokes Bank Name: Wells Fargo Bank
Address: 315 Wall Street   Calhoun, GA 30701 ABA No.: 121000248 Account No.:
6949200544 Bank Contact: Darlene Jones   (706) 625-6704

 



 

 

 

Mark Rowland       Capital Contribution ($310,661 X 5.9127%):  $
18,368.46               Wire amount for partial redemption of Interest:      
($846,247 X 5.9127%): $ 50,036.05               Wiring Instructions:       Name
of Account: Mark and Melissa Rowland Beneficiary Bank: Wells Fargo Bank, N.A.
Bank Address: 420 Montgomery   San Francisco, CA 94104 ABA No.: 121000248
Account No.: 1100110327514 Contact at Bank: Ken Kincaid   706-275-8209

 

 



   

 

 



Exhibit F

 

Amendment to Purchaser Operating Agreement

 

(attached)

 

 

 

 

 

 

 

   

 



 



AMENDMENT TO THE OPERATING AGREEMENT OF
MARQUIS AFFILIATED HOLDINGS LLC

 

This Amendment to the Operating Agreement (this "Amendment") of Marquis
Affiliated Holdings LLC, a Delaware limited liability company (the "Company"),
shall be effective at 12:01 a.m., Eastern Standard Time, on November 30, 2015
(the "Effective Date"), by and among the Company, Live Ventures Incorporated, a
Nevada corporation (the "Live Member"), Timothy A. Bailey, a Georgia resident
("Bailey"), Larry Heckman, a Georgia resident ("Heckman"), David Stokes, a
Georgia resident ("Stokes"), and Mark Rowland, a Georgia resident ("Rowland")
(with Bailey, Heckman, Stokes, and Rowland, in the aggregate, the "Marquis
Members"), and their respective heirs, successors and assigns.

 

Whereas, the parties executed an Operating Agreement for the Company effective
on July 6, 2015 (the "Operating Agreement"); and

 

Whereas, by contemporaneous agreement executed and delivered by the parties
effective as of the Effective Date, the Live Member has purchased all of the
Interests held by the Marquis Members for a purchase price of Two Million
Dollars ($2,000,000), with One Million Five Hundred Thousand Dollars
($1,500,000) paid in cash and the balance financed pursuant to a Promissory
Note, dated effective as of the Effective Date (the "Note"), by the Live Member
in favor of the Marquis Members and secured by the Equity Interest Pledge
Agreement, dated effective as of the Effective Date (the "Equity Interest Pledge
Agreement"), by the Live Member in favor of the Marquis Members; and

 

Whereas, the parties desire to amend the Operating Agreement to accomplish their
respective objectives;

 

Now, therefore, in consideration of the aforementioned premises and other good
and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties have agreed and by these presents do agree as follows:

 

1. Capitalized Terms Under the Operating Agreement.

 



 



 1 

 

 

The parties hereby agree that all capitalized terms used but not defined in this
Amendment shall have the meanings ascribed to those capitalized terms in the
Operating Agreement.

 

2. New Definitions.

 

Article 1 of the Operating Agreement is hereby amended to add the following new
defined terms:

 

"Equity Interest Certificates" means the certificates, in the form approved by
the Board, representing the Percentage Interests of the Initial Members as set
forth in Schedule A to the Operating Agreement.

 

"Note" means that certain Promissory Note, dated November 30, 2015, in the
original principal amount of $500,000, payable by the Live Member to the Marquis
Members.

 

The parties acknowledge that the Equity Interest Certificates have been duly
executed and delivered to the Initial Members, the receipt and sufficiency of
which are acknowledged.

 

3. Modification of Section 6.01(b) (Board Composition).

 

The opening sentence of Section 6.01(b) of the Operating Agreement is stricken
in its entirety and a new opening sentence is substituted as follows:

 

"Section 6.01(b) Board Composition. For so long as the Marquis Members own their
Interests or the Note is unpaid, the Board shall consist of three directors,
comprised as follows:"

 

4. Modification to Section 9.02(c).

 

A new sentence shall be added to the end of Section 9.02(c) of the Operating
Agreement to read as follows:

 

"While the Note remains unpaid, Equity Interest Certificate No. 6 in the name of
the Live Member and representing all of the Interests purchased by the Live
Member from the Marquis Members, constituting 20% of all of the Percentage
Interests in the Company, has been pledged to the Marquis Members pursuant to
the terms of an Equity Interest Pledge Agreement."

 



 2 

 





 



5. Controlling Document.

 

In the event that there are inconsistencies between this Amendment and the
Operating Agreement, this Amendment shall control.

 

6. Counterparts and Signatures.

 

This Amendment may be executed in counterparts, each of which shall for all
purposes be deemed an original, and all of such counterparts shall

 

together constitute one and the same agreement. The Agreement may be executed
via signatures exchanged by facsimile or pdf, which signatures shall be as valid
as originals.

 

7. Expenses.

 

All the expenses of the parties incurred in connection with this Amendment shall
be borne by Marquis Industries, Inc.

 

8. Ratification of Operating Agreement.

 

The parties have ratified the provisions of the Operating Agreement as herein
amended.

 

9. Entire Agreement.

 

This Amendment and the Operating Agreement are the entire agreement between the
parties with respect to the subject matter hereof and thereof and no
representations or promises not included herein or therein have been made or
relied upon by any party to this Amendment.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment effective as of
the Effective Date.

 



 3 

 

 

 





  The Company:       Marquis Affiliated Holdings LLC       By:______________  
Name: Jon Isaac  

Title: Chief Executive Officer
[Company Seal]

      Live Member:       Live Ventures Incorporated       By:______________  
Name: Jon Isaac   Title: Chief Executive Officer   [Corporate Seal]          
Marquis Members:       _______________(L.S.)   Timothy A. Bailey      
_______________(L.S.)   Larry Heckman       _______________(L.S.)   David Stokes
      ________________(L.S.)   Mark Rowland

 



 4 

 



Schedule A to Amendment to MAH Operating Agreement

 

Equity Interest Certificate No. 1

 

Marquis Affiliated Holdings, LLC

 

A Delaware Limited Liability Company

 

This Equity Interest Certificate No. 1 certifies that Live Ventures
Incorporated, a Nevada corporation, has contributed Four Million Eight Hundred
Thousand Dollars ($4,800,000) to the initial capital of the Company and is the
owner of an eighty percent (80%) Percentage Interest in the Company, which is
fully paid and non-assessable.

 

The Interests represented by this Equity Interest Certificate No. 1 are not
freely transferrable and only may be transferred hi accordance with the terms of
the Operating Agreement for the Company, dated as of July 6, 2015 (the
"Operating Agreement"), among the Company and its Members, the terms of which
are incorporated herein by reference. A copy of the Operating Agreement may be
inspected at the principal offices of the Company. Capitalized terms used but
not defined herein have the meanings given to them in the Operating Agreement.

 

Effective as of the 6th day of July, 2015.

 

 

 

  ________________ Jon Isaac, Chief Executive Officer   [Corporate Seal]

